Opinion by

Greene, J.
This case was originally tried before a justice of the peace; and removed to the district court by a writ of certiorari. The certiorari was dismissed on motion. One reason assigned in the motion to dismiss is, that no error *165appears in tlic judgment of the justice. This brought the case before the district, court upon its merits, and called for a judgment as the right of the matter appeared. The errors assigned in this court refer mostly to the proceedings before the justice. The only one which it is necessary for us to notice is, “ that the attachment was returnable less than seven days from the issuing of the same.” The transcript shows that the writ of attachment was issued on the 9th and made returnable on the 16th of the same month; making the time hut six days, if the issuing and return days should both be excluded. But it has been decided, at the present term of this court, that in computing time, in such cases, it is proper, and by courts, a generally recognized rule, to include the day of service, and exclude the return day. In the case before us, under this rule, there were seven days from the issuing to the time the writ was made returnable. We can see no reason, in this or in the other alleged errors, to disturb the judgment of the Gourt below.
Judgment affirmed.